Citation Nr: 0737021	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for spondylolisthesis.

2.  Entitlement to service connection for a low back 
disability other than spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from March 1962 to 
May 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2007.  A transcript of that 
hearing is of record.

As a preliminary matter, the Board notes that by way of a 
September 1963 rating decision, the RO denied service 
connection for spondylolisthesis, concluding that it was a 
constitutional or developmental abnormality and did not 
represent a disability under the law.  The veteran did not 
appeal this decision; it consequently became a final 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  As such, new and material evidence must be 
submitted in order to reopen the claim of service connection 
for spondylolisthesis.  See 38 U.S.C.A. § 5108 (West 2002).  
Because the current issue developed by the RO for review by 
the Board appears to encompass any low back disability, 
including spondylolisthesis, and because of the prior final 
denial in 1963, the Board has characterized the questions on 
appeal as including an application to reopen the previously 
denied claim of service connection for spondylolisthesis and 
a claim of service connection for any other low back 
disability.

Turning to the veteran's contentions, the Board notes that he 
asserts that he injured his back during service on board ship 
when he tripped and fell.  He contends that a motor (weighing 
approximately 75 pounds) he was carrying when he fell, landed 
on his fingers.  The veteran states that although his back 
did not bother him at first, it later began to hurt, and he 
believes it was this incident that ultimately led to his 
current back disability.

The veteran's service medical records (SMRs) contain a 
November 1962 entry noting that the veteran was carrying a 
heavy motor when he slipped on an object on the ship's deck, 
which caused him to fall against the bulkhead, and the motor 
crushed against his left hand.  The veteran sustained 
injuries to his middle, ring and little fingers.

A report of a Board of Medical Survey dated in March 1963, 
noted that after the veteran's injury, he was transferred to 
the U.S. Naval Hospital in Philadelphia for rehabilitation 
and physical therapy.  The report stated that while in the 
hospital, the veteran complained of chronic low back 
discomfort, which he stated had bothered him for many years.

The report of the Board of Medical Survey also noted that 
examination of the back while at the hospital revealed a 
first degree spondylolisthesis of L5 on S1.  The Medical 
Board concluded that the veteran was unfit for duty by reason 
of his spondylolisthesis, and stated that this condition had 
existed prior to the veteran's entry into service, and was 
not considered by the Board to have been aggravated by his 
brief period of active duty.

In a March 1963 rebuttal to the recommended findings of the 
Medical Survey Board, the veteran disagreed with the 
statement that he had suffered with chronic back pain for 
years.  The veteran noted that prior to six years earlier he 
at no time had had any difficulty whatsoever with his back; 
however, he acknowledged that about six years earlier, he 
pulled a muscle while playing football, at which point he was 
advised to use a brace for 4 or 5 days, which he did, and 
following the brief use of the brace, he experienced no 
further back pain from that point forward and did not use the 
brace again or receive any other treatment for his back prior 
to his entry onto active duty.  The veteran stated his belief 
that his back disability resulted from a November 1962 fall 
while carrying a piece of equipment.

The Board notes that at the veteran's entrance examination in 
March 1961, on his report of medical history, (Form 89), it 
was noted that the veteran had worn a back support one year 
earlier for a few days because of a sprained back.  The 
report noted no residual.

An August 1963 VA examination noted that an x-ray of the 
lumbar spine revealed a congenital lamina non fusion of the 
lumbar vertebrae.  The veteran was diagnosed with 
spondylolisthesis.

In regards to the veteran's current disability, an October 
2001 CT of the lumbar spine noted first degree 
spondylolisthesis of L4 over L5, L5 sacralized, with air in 
the disk space indicative of degenerative disc disease (DDD).  
The examiner noted no evidence of disc herniation or 
significant bulging of the disc.

Further, a VA Spine examination conducted in May 2006, 
diagnosed the veteran with lumbar disk disease that had 
required a laminectomy at L4-5 with a pedicle screw fusion 
and subsequent re-exploration of the lumbar spine with the 
removal of hardware.  The spine x-ray revealed status post 
L5-S1 fusion with right-sided hardware still present, and 
grade 2 anterolisthesis of L5 on S1.  At this examination, 
the veteran again reported that he injured his back during 
the same incident in which he injured his fingers.  He 
reported that he remembered being given a back brace 
following this incident, which he used for a couple of 
months.  (In this regard, the Board notes that although the 
record shows complaints of chronic back pain during his 
hospital stay in December 1962 for treatment of his fingers 
following this incident, the record does not document 
treatment specifically for the veteran's back during this 
time frame.)

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Here, there is evidence of current back disabilities, 
including degenerative disc disease of the lumbar spine and 
post-operative spondylolisthesis.  The record also contains a 
Medical Board report noting that in December 1962, while the 
veteran was being treated for his finger lacerations after 
his injury, he also complained of chronic low back 
discomfort.

In this case, despite current back disabilities, and a 
complaint of chronic back pain in service, there is no 
medical evidence of record that provides an opinion as to 
whether the veteran's currently diagnosed back disability 
(including degenerative disc disease) is attributable to the 
trauma he experienced when he fell in November 1962, and/or 
to his documented chronic back pain following this November 
1962 fall.  A VA examination is required to determine whether 
any currently diagnosed back disability, specifically 
including his degenerative disc disease, is related to his 
fall during military service, and/or whether his current DDD 
is attributable to his spondylolisthesis.

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a VA examination 
in order to determine whether any current back disability is 
attributable to his military service.  Accordingly, the 
appellant's case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
With any necessary authorization from the 
veteran, obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.  

2.  The veteran should be afforded a VA 
spine examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current low 
back disability is attributable to the 
veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
attributable to military service.  The 
November 1962 in-service fall, and the 
documented in-service complaint of 
chronic back discomfort should be taken 
into account.  The physician should also 
offer an opinion regarding the likelihood 
that the veteran's current back 
disabilities are attributable to 
spondylolisthesis that was noted in 
service.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

3.  The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

After undertaking any other development 
deemed appropriate, the AOJ should 
consider the issues on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  (The 
supplemental statement of the case should 
specifically refer to application of 
38 C.F.R. § 3.156 with respect to the 
claim to reopen.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

